Lowe, 0. J.
A criminal proceeding against the defendant 'under the 6th section of the act suppressing intemperance, approved January, 22d 1855. At the time the prosecution was commenced it was claimed that the section had been repealed. It was held otherwise by the court below. This is the only question made in the case which can claim our attention, and this precise question was settled by this court in the case of the State v. Donehey, 8 Iowa 396, which, after another examination is approved.
Judgment below affirmed.